Citation Nr: 1426176	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-15 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation and pension benefits in the calculated amount of $2,867.00.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Baltimore, Maryland.

The February 2007 decision denied the Veteran's request for waiver of debt created by an overpayment of compensation and pension benefits in the amount of $6,198.00.  In June 2010, the RO issued a supplemental statement of the case which granted a partial waiver of the debt in the amount of $3,331.00.  The Veteran continues to seek a waiver for the remaining debt balance in the amount of $2,867.00.

In February 2013, the Veteran submitted an informal claim for increased evaluations for his service-connected disabilities.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDINGS OF FACT

An overpayment of compensation and pension benefits in the amount of $2,867.00 was properly created, but recovery of this overpayment would be against equity and good conscience.  


CONCLUSION OF LAW

The overpayment of compensation and pension benefits in the amount of $2,867.00 was properly created, but the Veteran is entitled to waiver of recovery of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1989 marriage certificate noted that the Veteran had married spouse "C" that same month.  In November 1995, the Veteran was awarded disability compensation benefits, effective December 1, 1995.  In February 1996, the Veteran's disability compensation award was amended to include additional benefits for the Veteran's spouse and children.  The Veteran is subsequently shown to have divorced spouse "C" in June 1998.  A September 1998 marriage certificate noted that the Veteran had married spouse "D" that same month.  

In July 2006, the Veteran submitted a VA Form 21-5038, Status of Dependents Questionnaire, on which he reported having divorced his spouse "C" in June 1998.  He also indicated that he married spouse "D" in September 1998.  In August 2006, the RO notified the Veteran that his former spouse "C" was being removed from his awarded disability compensation benefits, effective July 1, 1998. In September 1996, the Veteran was notified that the change to his disability compensation benefits created an overpayment in the amount of $6,198.00.

Under these circumstances, the Board finds that the Veteran was not entitled to benefits relating to spouse "C" after their divorce in June 1998.  Moreover, despite his marriage to spouse "D" just months later, the effective date for the award of benefits relating to his marriage to spouse "D" could not be earlier than the date of claim, i.e. the date which it was first reported to the RO by the Veteran, which in this case was in July 2006.  See 38 U.S.C.A. § 5110(n) (West 2002); 38 C.F.R. § 3.401(b) (2013).  Thus, the overpayment in the amount of $6,198.00 was properly created.  

The Veteran is seeking a waiver of recovery of the overpayment.  His primary contention is that despite his having failed to report his June 1998 divorce to spouse "C", he married spouse "D" just months later in September 1998; and that it would not be fair to penalize him for failing to report his changing marital status to spouse "C", without acknowledging his having been remarried soon thereafter to spouse "D".

Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given whether withholding of the benefit or recovery would nullify the objective for which the benefits were intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Id.

As there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and as he timely requested a waiver, there is no statutory bar to waiver in this case.  

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

After reviewing the Veteran's claims folder, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of compensation and pension benefits in the calculated remaining amount of $2,867.00.  While the Board finds the Veteran to be responsible in the creation of this overpayment, the Board is compelled by the fact that had the Veteran timely reported his change in circumstances, the size of the overpayment created would have been significantly less, if not completed negate.  Thus, there is no showing of unjust enrichment and recovery would defeat the purpose of the benefits as the Veteran continued to have dependents throughout most of the time at issue.  Moreover, the Board accepts the Veteran's testimony considering the undue hardship created in making these payments.  Accordingly, waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $2,867.00 is granted.

 
ORDER

Waiver of recovery of an overpayment of compensation and pension benefits in the calculated remaining amount of $2,867.00 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


